Title: To James Madison from William C. C. Claiborne, 7 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


7 June 1804, New Orleans. “On my arrival in Louisiana I was frequently applied to by different persons for permission to trade with certain Indian tribes, west of the Mississippi and within the province of Louisiana.
“With a view of conciliating the affections of the Indians by preventing unjust and unprincipled men from participating in their trade, I gave instructions to the Commandants of frontier posts to recognize no one as an Indian trader, unless such person had previously obtained from a former Governor of Louisiana a License in writing for a period not yet expired, and shall exhibit the same to him (the Commandant) or unless he shall produce a like License from myself.
“Since issuing these instructions, I have Licensed three individuals who came well recommended to me and whose privilege is to continue during the pleasure of the Governor for the time being or the existence of the present temporary Government.
“I have lately received a petition upon this subject, by which it would seem that a privilege to trade with the Indians, is considered as a species of private property secured to the petitioner under the treaty.
“I now enclose you this petition without making any comments thereon. The inconveniences which would attend the doctrine, ‘that a monopoly in trade, or an office purchased under the former Government must be recognized by the United States,[‘] will readily present themselves to your reflections, and in this particular case, the claims of the petitioner if admitted, might be at variance with that unlimited controul over the Indian intercourse, which by the Constitution is vested in Congress.”
